Citation Nr: 0820857	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  02-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus with residuals of left great toe bunionectomy, right 
hallux valgus and plantar calluses, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
September 1990.  

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  Subsequently in October 2002, the 
veteran withdrew her appeal as to the issue of service 
connection for residuals of a hysterectomy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003 the Board of Veterans' Appeals (Board) 
remanded the veteran's claims to obtain a VA examination and 
the veteran's VA records from the Decatur VA Medical Center.  
After that development was completed the claim was returned 
to the Board.  In January 2006 the Board again remanded the 
claim to obtain the veteran's Social Security records.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")  in Stegall v. West, 11  Vet. 
App. 268 (1998) held that a remand by the Board confers on 
the veteran as a matter of law, the right to compliance with 
the remand orders.  It imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.   Although 
the claims folder was returned to the Board in January 2007 
the veteran's Social Security records have not been obtained.  

VA received a response to the request for the veteran's 
Social Security records which indicated the veteran had a 
claim for Supplemental Security Income (SSI) benefits.  The 
RO was advised that the request for her records had been 
forwarded to the Office of Hearing and Appeals Field Office 
in Columbia, South Carolina, and that follow-up requests 
should be directed there.  No follow-up to that office 
appears to have been accomplished by the RO, and the sought 
after records do not appear in the claims file.  Although 
there is a notation at the bottom of the response from Social 
Security which states "no disability folder exists" that 
does not indicate there is no Social Security folder.  
Rather, it only reflects that the veteran is seeking SSI 
benefits, rather than Social Security Administration 
disability benefits.  The claim must again be remanded to 
obtain her Social Security records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); also 38 C.F.R. § 3.159 
(2007).  

The Board also notes that the veteran has indicated she was 
retired from the Postal Service due to her disability in 
October 2006.  Records from this action should be sought.  
Likewise, she has indicated that her condition has 
deteriorated since her last VA examination.  A current 
examination should be accomplished.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated her since October 2005 for 
her service connected bilateral foot 
disorders.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  VA should obtain from the Social 
Security Administration or other 
appropriate entity the records pertinent 
to the appellant's claim for Supplemental 
Security Income benefits as well as the 
medical records relied upon concerning 
that claim.  This should include a 
request directed to the Office of 
Hearings and Appeals Field Office in 
Columbia, South Carolina, identified in 
the record as having FAX of (803)799-
7987, and Telephone (803)799-7771.

3.  An attempt to obtain records 
associated with the veteran's disability 
retirement from the Postal Service in 
October 2006 should be accomplished.  

4.  The veteran should be afforded a VA 
examination of her feet.  The claims 
folder should be made available in 
conjunction with the examination.  The 
examiner is asked to identify the 
symptoms associated with the veteran's 
service connected foot disability, and 
specifically comment on whether there 
is pronounced or marked pronation; 
extreme tenderness of the plantar 
surfaces of the feet; marked inward 
displacement and severe spasm of the 
tendo Achilles on manipulation; and 
whether they are improved by orthopedic 
shoes or appliances.  The examiner is 
also asked to indicate whether the 
veteran had resection of the metatarsal 
heads as part of the operative 
procedures for her bilateral hallux 
valgus.  

5.  If the benefit sought on appeal 
remains denied the veteran and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



